 90DECISIONSOF NATIONALLABOR RELATIONS BOARDWashington Forge Inc. and Amalgamated Food andAlliedWorkersUnion,Local 56,AFL-CIO. Case22-CA-3691January 25, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn September22, 1969,Trial Examiner Paul Bis-gyer issued his Decision in the above-entitled pro-ceeding,findingthatRespondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action,as setforthin the at-tached Trial Examiner'sDecision.He further foundthatRespondent had not engaged in certain otherunfair labor practices alleged in the complaint, andrecommended the dismissal of these allegations.Thereafter,Respondent filed exceptionsto the TrialExaminer'sDecision and a brief in support thereof. Inaddition,Respondent also filed a motion to reopenthe record,'alleging thediscoveryof certain previous-ly unavailable evidencewhichit asserts would have adirect bearingupon the TrialExaminer's credibilityresolutions and his ultimate conclusions with respectto the unfair labor practices found.A memorandumbrief in opposition to this motion wasfiled by theGeneral Counsel.Also, byleave of the Board, Res-pondent was permitted to file a memorandum brief inreplyto the General Counsel's brief.On April 16, 1970, theBoard,by ExecutiveSecretary'sOrder,granted Respondent's motion toreopen the record.In itsOrder,the Boarddirectedthat"the hearing be reconvened beforethe Trial Ex-aminer in order toprovidethe partieswithan oppor-tunitytointroduceany newlydiscoveredorpreviously unavailable evidencewhichis relevant toa determination of the issues herein."The Order fur-ther provided that,upon conclusion of the hearing,the Trial Examiner would prepare and serve upon theparties a supplemental decision containing findings offact,conclusions of law,and recommendations to theBoard based upon the evidence received pursuant toour Order.On September17, 1970,Trial Examiner Bisgyerissued his Supplemental Decision,attached hereto, inwhich he reaffirmed his previous findings and conclu-sions, and recommendedthat theBoard adopt hisprior Decision with certain minor modifications in hisRecommendedOrder.Thereafter,Respondent filedexceptionsto the TrialExaminer's Supplemental De-cision and a brief in support thereof.Pursuantto theprovisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at both the original and supplementalhearings and finds that no prejudicial error was com-mitted. The rulings are hereby affirmed.' The Boardhas considered the Trial Examiner'sDecision, hisSupplemental Decision, and the entire record in thiscase, including the motions, exceptions, and briefs ofthe parties, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner as amended by the "Sup-plemental Recommendation" contained in the TrialExaminer's Supplemental Decision, and hereby or-ders that Respondent, Washington Force, Inc., Eng-lishtown, New Jersey, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order, as amended.4The motion was supported by various affidavits and documentary evi-dence.2Respondent contends that the General Counsel's representatives did notconduct a fair and reasonable investigation of the unfair labor practicecharges and that this together with the Trial Examiner's refusal to permitRespondent to litigate this issue served to prejudice Respondent's defense tothe allegations of the complaint.In our Judgment,Respondent has not raisedany matters which would support its conclusion that the investigation wasnot conducted in a fair and reasonable manner.Nor do we find that the TrialExaminer abused his discretion in refusing to permit litigation of this issue.Accordingly,we affirm the Trial Examiner'srulingand find thatRespondent's contention is without merit.7 These findings and conclusions are based, in part,upon credibility deter-minations of the Trial Examiner,to which the Respondent was excepted.Having carefully reviewed the record,we conclude that the Trial Examiner'scredibility findings are not contrary to the clear preponderance of all therelevant evidence.Accordingly,we find no basis for disturbing those find-ings.Standard Dry Products,Inc, 91 NLRB 544, enfd.188 F.2d 362 (CA.2).In footnote 37 of the Trial Examiner'sDecision,substitute"20" for "10"days.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAVE.Blsovex,Trial Examiner:Thisproceeding,with allthe parties represented, was heard on April 15, 16, and 22through 24, 1969, at Newark, New Jersey,on the complaintof the General Counsel issued on March 12,1969,'and theanswer of Washington Forge,Inc., herein called the Res-pondent. In issue is the question whether the Respondent'sdischarge of employees Manuel Lopez,Bienvenido Lopez,Alexandra Lopez, Isabel Lopez, Felix Perez and YvetteSomerville violated Section 8(axl)and (3)of the NationalIThe complaintis based on a charge filed on January 27, 1969, a copy ofwhich was duly served on the Respondent by registered mail on the same day.188 NLRB No. 17 WASHINGTON FORGE INC.LaborRelations Act, as amended.2At thecloseof the hear-ing, the Respondent argueditsposition orally.Briefs insupport of their respective positions have been receivedfrom the General Counsel and the Respondent.Upon theentire record,and from my observation of thedemeanor of the witnesses,and with due considerationbeing given to the arguments advancedby the parties, Imake the following:FINDINGS AND CONCLUSIONS1.THEBUSINESSOF THE RESPONDENTThe Respondent, a New Jersey corporation withits prin-cipal office and plant in Englishtown,New Jersey, is en-gaged in the manufacturer and saleof cutleryand relatedproducts.It annually ships goods andproductsmanufac-tured in this plant andvalued inexcess of$50,000 directlytopoints outside that State.It is admitted,and I find, that theRespondent is enga edin commerce within the meaningof Section 2(6) and (7f ofthe Act.II.THE LABORORGANIZATION INVOLVEDIt is undisputed,and I find,that Amalgamated Food andAlliedWorkers Union,Local 56,AFL-CIO,herein calledthe Union,is a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.The EvidenceThis is anotherone of those familiar cases where theemployer is charged with unlawfully terminating the em-ployment of employees for engaging inprotected concertedor union activity and the employer vigorouslyresists thecharges, insistingthathis actionswere prompted solely bylegitimate business considerations.The eventsleading up tothe discharges are as follows.1.Plant washup andbreak periodpractices, the January 10,1969, workstoppageFor some 20years ithas been the Respondent'spolicyto allow its employees a paid 10-minute break in the morn-ing and another in the afternoonand 5minutes to wash upimmediately before their noonlunch period.Dissatisfiedwith the adequacy of the men's washroom facilities and theallotted washup time,the employees in the polishing sectionof the Blade Department in March 1968 complained tomanagement and engagedin a brief work stoppage in pro-2 Section 8(ax I) of the Act makes it an unfair tabor practice for an employ-er to interfere with,restrain,or coerce employees in the exercise of the rightsguaranteed in section 7."Insofar as pertinent,Section 7 provides that '[elmployees shall have the right to ...,loin or assist labor organizations, . .and to engage in other concerted activities for the purpose of...mutual aidor protection ...."Section 8(a)(3) prohibits,with certain qualifications not material herein, anemployer "by discrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discourage member-ship in any labor organization ...."The morning break is from 10 o'clock to 10:10,the afternoon one is from2:45 to 2:55, and the combined washup time and lunch period is from 11:55a.m. to 12:30 p.m.An electric bell signals the beginning and end of theseperiods.91test of these conditions.As a result,the Respondent under-tookto install more sinksand toenlarge and make otherimprovements in the men's washroom.In addition,the pol-ishing employees wereven an extra 5 minutes to wash upbefore lunch untilthe alterationswere completed.Two Signsto thiseffect-one in English and the other in Spanish forthe benefitof its Puerto Rican employees-were posted.The extrawashup time,however, was not officially extend-ed to the employees in other departments.With the completion of the enlarged washroom facilitiesin mid-November,1968,° the polishing employees were in-formed thatthe extra 5-minute washup time before lunchwas withdrawnand that theywereto revertto the 5 minutespreviouslyallowed all employees.Thesignsmentionedabove were thereupon taken down.Notwithstandingthe officiallimitation thus placed onwashuptime,the polishing employees,as well as others inthe Blade Department,continued not only totake extratime to wash up before lunch,but also totake 5 to 10minutes before their morning and afternoon breaks for thesame purpose.' These departures fromCompany policy,however,were toleratedby James Grubby,foreman of theBlade Department,6although it appears that on infrequentoccasions,when directedby his superiors,he reminded hisemployees toobey the washup rules.On January10, 1969,'ForemanGrubby,under instruc-tions frommanagement,announced to the polishing em-ployees individually that they wouldno longer be permittedto leave their workstations to wash up before the bells ranginitiating the morning and afternoon breaks. Although therecordis not clearwhether Grubby alsomentioned washuptime beforethe lunch period, it is verylikely that he did.Thisdiscontinuanceof the washupprivilege was not favor-ably received by the employees withthe result that, afterdiscussin g the matter among themselves, theyrequested em-ployeeManuelLopez to confer withMilton Berger, theRespondent'spresident and principal stockholder, in aneffortto secure the restorationof the washuptime that thehad been customarily taking.In the meantime,about 34Blade Department employees,including 4 of the allegeddiscrimmatees(BienvenldoLopez, AlexandraLopez, IsabelLopez,and Felix Perez)refusedto returnto work at theconclusion of their lunchperiod at 12:30p.m. and,instead,congregatedin the hallway aroundthe timeclock not farfrom Berger's office.8When Bergerarrivedat his officeabout1p.m.,ManuelLopez, in the presence of ForemanGrubby,9 ppresented theemployees' grievance.Thereis an irreconciliable conflict intestimonyconcerningthe particularwashup time that wasthe subjectof the dispute and Berger's final disposition ofthe employees' protest.Manuel Lopeztestified that he4 The Respondent also made some improvements in the machines to con-trol the emission of dirt and dust.s It appears that prior to this announcement, it was unusual for employeesin the Blade Department to leave their machines to wash up before theirmorning and afternoon breaks.According to Production Manager MervinGertler,the practice of taking washup time before the morning and afternoonbreaks and more than that allotted before the lunch period was prevalent indepartments other than the Blade Department,although it was indulged into a greater extent in the latter department.6I find,and it is not contended otherwise,that Foreman Grubby is asurrvisor within the meaning of Section 2(11) of the Act.Unless otherwise indicated, all subsequent dates refer to 1%9.ForemanGrubbytestified that the March 1%8 work stoppage was sim-ilarlyprecipitated when he reminded the polishing employees that they weretaking too much time away from their work to wash up before the morningand afternoon breaks and lunch period.9Also present was Jose Millet, a machine shop employee,whom Bergerhad invited to act as a Spanish interpreter,if it became necessary.Millet wasnot called as a witnessby any party. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked for the restoration of the 5-minute washup time be-fore the morning and afternoon breaks and the extra 5minutes before the noon lunch period,remarking at onepoint that the Company had withdrawn the washup timebecause the employees did not have a union.He furthertestified that, while Berger at first rejected the employees'demands,he ultimately agreed to reinstate the 5-minutewashup time before the morning and afternoon breaks andthe extra 5 minutes before the lunch period and told him(Manuel Lopez)to report this to the employees and havethem return to work.This Manuel did and the employeesthereupon returned to work.Berger and Grubby,on the other hand,testified thatManuel only sought the restoration of the extra 5 minutesto wash up before the noon lunchperiod, which would giveth e polishing employees a totsl of 10 minuteso f prenoonwashup time;and that Berger declined to grant it,pointingout that, unlike the situation m 1968,theolishing employ-ees now enjoyed adequate washroom facilities and thatthere was no justification for treating them differently fromthe other employees.Grubby also testified that he then leftthe office with Manuel who, in reporting Berger's decisionto the employees,misinterpreted it and informed them thatthey could retain the extra 5 minutes to wash up beforelunch.For this reason,Grubby testified,he brought Manuelback to Berger who repeated his refusal togrant the extra5 minutes of washup time and thereafterManueljust toldthe employees to go to work.10Manuel,however,deniedthat he had returned to Berger's office or had a secondconversation with him, although Berger corroborated Grub-by in this respect.Since the employees admittedly were making it a practiceto take 5 to 10 minutes to wash up before the morning andafternoon breaks and an extra 5 minutes before lunch,which Grubby announced would no longer be permissible,it is very likely that,in protesting the discontinuance, Manu-elwould seek the restoration of all the washup time theem loyees were taking and not confine his efforts to regainonly the prelunch washup time. Moreover,in assessingtherelative credibility ofManuel as against Grubby and Ber-ger, I find Manuel the more believable witness.Obviously,Grubby's repudiation of a substantial portion of his pretrialaffidavit,given to a Board agent,which contradicted muchof his testimony on the witness stand,and his unpersuasiveefforts to explain such inconsistencies,cannot commendhim as a very trustworthwitness.As for Berger,his uncon-vincing attempts to justify the discharges here involved withimplausible and shifting reasons as will later be discussedcast serious doubt on the reliability of his testimony.I there-fore credit Manuel's account which I find is in accord withthe realities of the situation.2.Manuel Lopez' discharge on January 10As indicated above, after his meeting with President Ber-ger,ManuelLopez returned to work. At 4:30 p.m., whichwas Lopez' normal quitting time, Foreman Grubby ap-proached him at his machine. Expressing the wish that hewould be forgiven, Grubby informed him that he was dis-charged and handed him his final checks which included 7days severance pay,ll although the Company did not havea severancepay policy. However, Grubby gave Manuel noreasonfor the discharge and Manuel, evidently angered by10 Berger,however,testifiedthat Grubbyinformed him that after the sec-ond "We take ten minutes,and let's go back to work."11Manuel Lopez thought that a check for one week's payactually repre-sentedvacation paythis turn of events, didn't ask for onebut mumbled some-thing Grubby did not understand.Concerningthe circumstancesof his decisionto termi-nate Manuel,Berger testified, as follows: About 3:30 in theafternoon of the same day (January 10), he was in the As-sembly DepartmentnearGrubby's department when Grub-by informed him that, although the coTfee break had ended,Manuel was still in the bathroom; that hehad an argumentwith Manuel regarding washup time; that Manuel said thathe was going to take as much washup time as he pleased andthat if Grubby didn't like it he could pay him off, as wellas his brother, Demetri, who was also in the bathroom atthat time. Berger thereupon told Grubby that, since this wasManuel's attitude and hewas creatingproblems in otherdepartments, he had no alternative but to letManuel go.12Without speaking to Manuel about his alleged insubordina-tion,Bergerpromptly directed Personnel Manager KathyPulaski to terminate and pay him off.Grubby's version of his conversation with Manuel, how-ever, vanes fromBerger's.He testified that, while he andManuel were returning to their departmentafter Bergerinformed Manuel a secondtimethat he wouldnot restorethe extra washup time, Manuel told him that hestillwasgoing to take 10 minutes to washu and did not care wheth-er or not management liked it or fired him. Grubby furthertestified that he thereupon reported this conversation toBergerwho remarked that if that was the wayManuel felt,he would oblige him.Manuel denied the statements attributed to him by Grub-by.As previously noted, neither Grubbynor Berger im-pressedme as reliable witnesses. Accordingly, i creditManuel's denial.13The following Monday morning, January 13, Manuel Lo-pez visited the State Department of Labor in Trenton, NewJersey, to complain about his discharge. Instead of report-M for work, Manuel Lopez' son Bienvenido, Felix Perez,about 11 other employees accompanied him. Later inthe day, some of these employees returned to work after theregular reporting time.143.The advent of the UnionOn January 14, the Union began to organize theRespondent's employees. On that day during the lunch peri-od, Felix Perez met Union Representative Benson outsidethe plant and drove away in the latter's automobile to aplace where Benson discussed the benefits of unionization.At night, Felix Perez, Manuel Lopez, Alexandra Lopez,Bienvenido Lopez, Isabel Lopez, and Yvette Somervillesigned union membership application cards. Thereafter, ontheir own time in the plant, Perez, Somerville,and Bienveni-do Lopez spoke to employees in support of the Union. Perez12Accordingto Berger,Manuel's brother,Demetn,was terminated "theexactsame time."However, it appears from Grubby's testimony that heterminated Demetn about an hour or "couple of hours" after Grubby hadspoken to Manuel.The complaintdoes not allegethat Demetriwas unlawful-ly discharged.13 I questionthe veracityof Assistant Foreman Hernandez'testimony thatat a State unemployment insurance hearing Manuel admitted that he had anargumentwith Grubbyin which he stated that he was "going to take... [his]ten-minute break" and challengedGrubbyto fire him.AlthoughHernandezdid not mention in his testimony washup time before the breaks,Manueldenied thathe testified at that hearing that he saidthat,if the Company didnot like his taking washup time,it could fire him. I credit Manuel's testimonywhich appearsto me to be more plausible.1d In its brief to the Trial Examiner and the written statements explainingthe reasons for the various discharges,which the Respondent furnished aBoard agent, the Respondentapparentlyreferred to this episode as theJanuary 13 work stoppage. WASHINGTON FORGE INC.and Somerville also solicited employees to join the Union.According to the uncontradicted testimony of Perez andBienvenido Lopez,which I credit, Assistant ForemanMiguel Dupreywas standing a few feet from them withinhearing distance during the morning break on January 21,the day they were discharged,while they were discussing theUnion.Perez also crediblytestified to another conversationhe had with Bienvenido Lo ez,regarding the Union whenDuprey also approached them and remarked when theystopped talking to continue because he was leaving.4.The discharge of Bienvenido Lopez,Isabel LopezAlexandra Lopez,and Felix PerezIn the late afternoon of January21, Foreman Grubbysent Bienvenido Lopez,Alexandra Lopez, and Felix Perez,who were then working at their machines,to the office.When they arrived there,a secretary informed them thatthey were discharged and handed them their previouslyprepared final checks.Bienvenido Lopez was also given acheck for his wife,Isabel,who had not been summoned tothe office.In reply to their inquiry,the secretary stated thatall four of them were discharged for taking too much timeto washup. These discharges reflected President Berger'sdecision and were effected without any prior warning thatthe named individuals were abusing their washup privilegeand risked termination for doing so, despite Berger s assert-ed policy to issue such a warning before discharging anyemployee.Significantly,the reason thus given for at leastthe discharges of Alexandra Lopez and IsabelLopez,admit-tedly competent workers,was contradicted by their fore-man Grubby.He testified that he had never had anyproblems with them over washup time or for takingexces-sive time for breaks.Indeed,in apretrial affidavit which hehad given to a Board agent,Grubbymade a similar admis-sion with respect to Perez and BienvenidoLopez,althoughatthe hearinghe repudiated it.16Moreover,ProductionManager Gentler named only Perez and Manuel Lopez ashabitual violators of the washup rule and conceded that heknew"No others.""At the hearing,Berger testified that Alexandra Lopez waslaid off because there was a slack in work and she hadpreviously requested a layoff from Personnel Manager Ka-thy Pulaski,who did not comply with the request becausehe (Berger)was outof the city.Alexandra Lopez deniedhaving ever made such a request of Pulaski,who did nottestify.I credit Alexandra Lopez'denial.Referring to Berger's testimony that he laid off AlexandraLopez because of a work shortage,the Trial Examiner ob-served that,"In other words,Alexandra Lopez was let gonot for violating any rules,but becauseyou hadinsufficient13DupreyisForemanGrubby's assistant foreman in charge of the punchpress,hammering,and blanking press section of the Blade Department. Heoversees the work of approximately 25 employees,helps set upindividualmachines, checks thequality ofthe employees'work to seethat it conformswith specifications and rejects it if it does not, has authority to transferemployees from one machine to another,although he may first consult withhis foreman,can recommend hiring and firing and "to some degree" whichemployees should be laid off during a slack period,can "definitely"recom-mend discipline of employees for violating plant rules,and hasthe authorityto settle minor grievances not affecting companypolicy.I, accordingly, findthatDuprey possesses sufficientauthority toconstitutehim a supervisorwithin the meaning of Section 2(11) of the Act.16Grubby's affidavit reads,in relevant part: "On January 21, when Felix,Bienvenido,Alexandra and Isabel were laid off,I don't rememberany com-plaints about them taking too long on break timeor toolong in washing up "17According to Berger,before making his discharge decision he consultedwith his foreman(apparentlyGrubby),his Production Manager Gertler, hisattorney and his labor consultant.93work for her?" To this,Berger responded, "We had insuffi-cient work for her."Yet, later on in his testimony Bergerstated that Alexandra Lopez and Isabel Lopezwere "theleast of the offenders of the group[here involved] ....Theothers were very hard core offenders"and that he laterreinstated Alexandra Lopez and Isabel Lopez" "with theagreement that they would live up to shop rules and do theirwork properly."On February 13, the Respondent furnished the Boardagent with separate statements setting forth the reasons forthe discharge of the individuals involved in this case. Al-though the document relating to Alexandra refers to herrequest for a layoff,19 it does not assert this as a ground forher discharge,but recites that:On the 21st [of January],after a full investigation of thebackground period and incidents leading to the workstoppages of the 9th and 13th,itwas a managementconclusion that a hard core of dissension, with thepresence of Miguel L. Duprey as Assistant Foreman,and with rest period and washup rules,existed to adegree which jeopardized the supervisory rights ofmanagement.A decision was thereupon made to termi-nate this hard core of dissension in the interest of thebusiness and the maintenance of high morale long exis-tent among the rest of a work force of around twohundred employees. 0Under cross-examination by the General Counsel, Bergerwas questioned about his shifting reasons for AlexandraLopez' discharge,as follows:Q. On direct testimony you testified that AlexandraLopez was discharged because of lack of work. In thisdocument,handed to Agent Goodman in February, itwas mentioned that she was discharged because shewas part of a hard core of dissensionA. And lack of work.Q. Well,that wasn't in the document.What specifi-cally-the things that Alexandra Lopez did that causedyou to come to the conclusion that she was part of ahard core of dissension?A. The same reasons as Isabel.Q.Well, did Alexandra make any threats to yourknowledge?A. No, not to my knowledge.Q. Would you repeat to me what was told to you?Was it told to you or did you know this of your ownknowledge?A. This was told to me.Q. Who told you about Alexandra?A. Duprey, Mike Du reyy.Q. What did he specifically report to you concerningAlexandra?A. The lack of cooperation.The-same as-Q. I would appreciate it if you would repeat them,because it is two different parties.A. Thesame, the same reasons.You have it doc-umented.Q. Now,are you now saying all these reasons existed18 In March,the Respondent voluntarily reinstated with backpay,not onlyAlexandra Lopez and Isabel Lopez, but also Manuel Lopez and BienvenidoLorz. Perez and Somerville,however, were never reinstated.Specifically,the document says. "On January 14th, this employee, thewife of Manuel, at 10:30 a in.asked for a `lay-off slip'but after an explana-tion of the possible results on unemployment compensation status,she re-turned to work."20 The January 10 work stoppage is erroneously indicated as having occur-red on January 9. The above quoted statement also appears in the documentrelating to the discharge of Bienvenido Lopez,Isabel Lopez,and Perez. Italso appears in the explanatory document concerning Somerville except thatthe January 24 date is given in place of January 21. 94DECISIONSOF NATIONALLABOR RELATIONS BOARDat the time you discharged her?A. Yes.TRIAL EXAMINERWhen you refer to a hard core ofdissension,what do youmeanby thatphrase?THE WITNESSThey don't-TRIAL EXAMINER: You mean dissatisfaction with thecompany rules?THEWITNESSNot dissatisfaction-they don't co-operate with the foreman, they don't live up to shoprules which we have.TRIAL EXAMINER:Were you referring to the work stop-page that had occurred on January 10th?THE WITNESS. They-it could be washup time, follow-ing around at machines. It could be many things.TRIAL EXAMINER. I asked you a question. Did you in-clude their participation in a work stoppage to get addi-tional washup time?THE WITNESS: No. If they had any-I listened to them.If they had any legitimate reason for it, you know, Iwould grant them anything that's reasonable.Q. In the paragraph I already read, and I am ref-erring to GC-3E, ` After a full investigation of thebackground period and incidents leading to the workstoppage of the 9th and 13th,"and essentially the samething is saidinGC-3F regarding Alexandra Lopez,and yet you just said that the work stoppages did nothave any iiifluence.A. I said if there was any-if there was a legitimatereason for anything-Q. Did the work stoppages as regards Alexandra andIsabel Lopez have any part in your decision to termi-nate them?A. It did have a part.Q. It did have a part?A. They were part of the hard core group.TRIAL EXAMINER: Did you regard the work stoppage onJanuary 10th as being unreasonable and illegitimate?THE WITNESS: Yes. The request of the ten-minute wash-up only referred to men and not to women, and thatdepartment never had any more than their regular bellbreaks.As in the case of Alexandra's discharge,Berger testifiedthat Isabel Lopez was also let go because there was insuffi-cient work for her, adding,however,that she was also thewife of BienvenidoLopez, "whowas quite dissident." In thecourse of the General Counsel's cross-examination of Ber-ger concerning those reasons,Berger's attention was calledto the previously quoted statement which also appears in theexplanatory document relating to the reasons for IsabelLopez'discharge.Berger thereupon gave the following testi-mony:Q. On direct you testified that Isabel Lopez was laidoff because of lack of work?A. That's one of the reasons.qQ.What were the other reasons?A. She and her husband were involved in this dissi-dence and her husband was quite a problem. I under-stand there were threats of all kinds going around in theplant.Q. Now, you are saying because of her husband'sactivities Isabel was laid off?A. Her husband's and hers.Q.Her activity.What activity did she engagein ... which you now say influenced you to dischargeher?A. Thefact that her husband was quite dissident.TRIAL EXAMINER: When you saydissident,what are youreferring to, whatactivityon the part of her husband?THE WITNESS:Not obey'g rules, being belligerent andmany, many things of this sort.TRIAL EXAMINER:Are you referring to the work stop-page on January 10th.THE WITNESS: The workstoppageon January 10th.TRIAL EXAMINER: And which is indicated in that exhibitas having occurred on January 9th.MR. CAPPADONA-Right.TRIAL EXAMINERIt's the same incident?THE WITNESS: The same incident. I don't know the date.The date might have been a mistake.TRIAL EXAMINER. Proceed.Q. So then Isabel did not engage in any acts of dissi-dence other than the work stoppage,is that correct?A. Well,she and her husband had worked togetherin their department at the time and there was dissi-dence there.Q. What did she do individually?A. Well,I wasn't in this department to watch all thethingsthatshe done.Q.What was reported to you that she was doing?A. There was dissidence there.TRIAL EXAMINER:Let's use a word other than dissidence.Describe in detail what was reported to you that shedid.THE WITNESS.Belligerence to the foreman.TRIAL EXAMINER:Belligerent to whom?THE WITNESS:The assistant foreman,I'm sorry.TRIAL EXAMINER: Who was that?THE WITNESS: Miguel Duprey.TRIAL EXAMINER Did he report that to you?THE WITNESS:I don't recall exactly. The big wreck is thetremendous dissidence,the tremendous upheaval, youknow,with Benito (sic) and the various threats andthings of that sort.TRIALEXAMINERIn other words,am I to understandthat you discharged her because she was part of a dissi-dent group. Is that it?THE WITNESS That is correct, but hername was alsobrought up in-during the time of Miguel telling me ofthe problems and her name was brought in definitelyin this grouping.TRIAL EXAMINER. Okay.Now, what did Duprey tell you? That's the name, isn'tit.Duprey?THE WITNESS: That's right.TRIAL EXAMINER. And when?THE WITNESS.He told me,number one, he had beenthreatenedby thispeople.His English is rather poor.Q.Wasit everreported thatIsabel madethreats toanyone?A. No. She made no threats that I heard of.As reasons for the terminationof BienvenidoLopez, Ber-ger testifiedthat he disobeyedshop rules relating to washuptime and leaving his machine and he was"antagonistictowards" Assistant Foreman Duprey.Berger further testi-fied thatthe same reasonsapplied toPerez.However, asnoted above,BienvenidoLopezwas not namedby Prod-uction Manager Gertleras oneof the habitualoffenders ofthe washup rule and Foreman Grubbyhad recanted, amonothers, thestatement in hispretrial affidavitthat he hadnever hadproblemswithBienvenidoLopezor Perez withrespect to washuptime or for taking excessive time forbreaks.Moreover, there is absolutely no directevidence in WASHINGTON FORGE INC.the record thatBienvenidoLopez, Perez, or any of the indi-viduals alleged to have been unlawfully discharged wereantagonistic toward Assistant Foreman Duprey. In fact,Foreman Grubby, under whom Duprey worked, did notrepudiate his admission in his pretrial affidavit that he hadno knowledge of such a problem.In addition to his testimony that Perez' termination wasfor the same reasons as BienvenidoLopez',Berger indicatedthat Perez' absenteeism also entered into his decision. How-ever,there is no mention of absenteeism in the statement ofreasons for Perez' dischargegiven by the Respondent to theBoard agent. In any event, Perez admitted that severalmonths before his discharge Production Manager Gertlerspoke to him about his absenteeism and that -he (Perez)explained his family problems and other circumstances re-sponsible for it. There is no evidence that he was subse-quently reprimanded for failing to improve.InMarch,the Respondent remstated with backpay Alex-andra Lopez, Bienvemdo Lopez, Isabel Lopez, and ManuelLopez, but not Perez.5.Somerville's dischargeSomerville, with an earlier 2-year history of employmentwith the Respondent on a part-time basis, was last em-ployed by the Respondent about September 1967 as a full-time employee until her discharge on January 24, 1969,under circumstances related below. She had always workedin the packing room under the supervision of ForemanMerrill Campbell and Assistant Foreman Gilberto Hernan-dez?1 On January 14 she signed a union membership card,attended three or four union meetings, and became an ar-dent advocate of the Union. During her free time at theplant, she frequently discussed with employees the need fora union, soliciting their membership and distributing unioncards.In the morning of January 24, about 15 minutes beforethe 8 o'clock bell rang to begin work, Somerville entered theShippingDepartment adjoining the packing room andspoke to a group of four young men about the advantagesof having a union in the plant and asked whether they wereinterested in sign iYunion cards which she held in her hand.Somerville testified that, while so engaged and still beforethe 8 o'clock starting bell sounded, Assistant Foreman Her-nandez approached the group and told her that this was "anun-unionized place," that a union was not wanted, and thatif shedid not stop it she would be in a lot of trouble. Shefurther testified that she answered Hernandez that shethought shehad a right to do whatshe wasdoing and thatHernandez' only response was to tell her to go to work,which she did.Hernandez gave the following account of this incident.About 8:25 or 8:30 a.m., while employees were working,he noticed that Somerville was not at her work table. Hethereupon inquired of her table partner where Somervillewas and was informed that she wasin the Shipping Depart-ment.There, he located her, asked her what she was doingand wh she was not working, and directed her to return toher table before she got into any kind of problem."Somer-ville replied that this was a free country, that she could doanything she wanted, and that she "didn't give a damn" forher job. Despite his order, Somerville remained in the ship-21 It was stipulated that Campbell and Hernandez possessedvirtually thesame respectivesupervisory authorityin their departmentas Foreman Grub-by and Assistant ForemanDuprey enjoyedin their own department. I,accordingly,find that Campbell and Hernandez are supervisorswithin themeaning of Section2(11) of the Act.95ping department until about 9 o'clock when she returned toher work table.Hernandez further testified that he "really"didn't know what she was doing in the shipping department,except that she was speaking to a group of boys.He furtherdenied knowledge of the subject of the discussion.RichardL.McGrory,a shipping department employeewho was one of the group Somerville addressed,was calledas a witness by the Respondent.On his direct examination,he substantially corroborated Hernandez'version of thelatter's encounter with Somerville.Thus,he testified that,after Hernandez approached the group,he told Somervilleto return to her department and that she should not be inthe shipping department.He further testified that thisevoked Romerville's response that "it was a free country andshe had a right to say what she wanted,"that she did notcare if she got into trouble and that she"did not give a damnabout the job because she was thinking about quitting eitherthat Friday[January 24]or the following Monday," al-though she had not yet decided on the day.He also testifiedthat Hernandez then left without replying and that Somer-ville remained in the Shipping Department until about aquarter to 9 or 9 o'clock.Under cross-examination,McGrory insisted that Her-nandez did not ask Somerville what she had said to thegroup but only told her to return to her department, thatneither she nor Hernandez mentioned the union to eachother,that Hernandez said that she would get in trouble forbeing in the shipping department but not that she would bein trouble for talking about the union.McGrory was there-upon confronted with the following paragraph in his pretrialaffidavit which he acknowledged reading before he signedand swore to it:On January 24, 1969,Yvette Somerville approached]myself,Henry Ferro,Stanley Cottrell,and WilliamReid,and asked us if we were interested in the union.She had cards with her.This was before 8:00 a.m., inthe shipping area. As she was talking to us GilbertoRiveraBernandez,from the packing department, cameover and asked Yvette what she had said. Yvette saidthat she had been telling us that it was unfair the othermen were fired for talking to the union men.Yvettealso told Gilberto that she was in favor of getting peo-ple signed for the union.He said it would cause turbu-ence in the department for her to hand out cardsbecause there were a lot of people against it. She saiditwas unfair, because other people had unions and weshould be able to also. Then Yvette went back to work.Although at first disavowing the correctness of some ofthese statements, McGrory later conceded their truth exceptthat Somerville told Hernandez that she was talking to thegroup about the Union and that,in response,Hernandeztold her that she should be in her own department; thatSomerville did not tell Hernandez that "she was in favor ofgetting people signed up for the union," but actuall% saidthat she"would like to see people sign for the union ; andthat it was not true that"[t hen Yvette went back to work."McGrory then repeated that Hernandez returned to thepacking room and- omerville remained in the shipping de-partment until approximately a quarter to 9 or -9 o'clockwhen she went back to work.'22 Henry Ferro,another Shipping Department employee who was part ofthe group addressed by Somerville,was called as a witness by the GeneralCounsel.To the surprise of the General Counsel,he gave testimony contra-dicting substantial portions of the pretrial affidavit he had given a Boardagent.Among other statements in the affidavit he reupdtated was that theabove incident in question occurred"before 8:00 a.m. and before the startof work."Ifind Ferro's testimony and his attempted explanation for theContinued DECISIONSOF NATIONALLABOR RELATIONS BOARDSomerville impressed me as a candid witness whose testi-mony,in the context of the events herein,is plausible andconvincing.Indeed,althoughMcGrory's repudiation ofstatements in his affidavit by no means enhances his relia-bility as a witness, I find parts of his testimony recited abovelend credence to Somerville's account.Accordingly,I creditSomerville's testimony and reject the testimony of Hernan-dez and McGrory at variance with it.Somerville also credibly testified that about 10 minutesafter the bell ran g and while she was working,Hernandezcameto her machine and declared that there was no needfor a union in the plant.About 2 hours alter the Shipping Department incident,McGrory, Ferro, and 2 other employees informed ForemanCampbell that Somerville was in favor of the Union andthat she thought it was unfair that her friends were firedbecause they were for the Union. They also told Campbellthat she wasunhappy about conditions in the plant and thatshe was thinking of quitting,although she was not definiteabout it.In the afternoon, Campbell informed Somerville that shewas discharged, stating that somebody said that she wasquitting.Somerville denied that she was quitting and in-gtiired who told him that. Campbell curdy responded thathe didn't "want to hear it," handed her a check and told herto leave.Regarding the decision to discharge Somerville, PresidentBerger testifiedthat on Monday, January 20, ForemanCampbell requested permission to terminate"a girl" in hisdepartment at the end of the week because of her impossiblerecord of absenteeism which created problems in the shopand that he authorized Campbell to take this action. Despitethis purported decision to discharge Somerville at the endof the week, Campbell neither gave her advance notice ofher termination,nor even apprised her immediate supervi-sor Assistant Foreman Hernandez of his intention. Camp-bell did not testify and I find Berger's testimony notconvincing.Testifying to thereasonsfor the discharge based on re-ports he assertedly received from Campbell and Hernandez,Bergerpictured Somerville as such an extremely undesir-able and inadequate employee as to make one wonder whyshe had been retained as long as she was. Thus,he testifiedthat she had a "very, very poor" record, "mostly" becauseof her failure to come to work or, if she came to work, shewould take off for no reason; that she ignored her promisesto report for work; that her fellow employees in the PackingDepartment made"many complaints that shewas "gettingaway with many things '; that during working hours shetook excessive time away from her work station;that shewas belligerent with and irritating to other employees; thather excessive absences"aggravated...employees and ...supervisors"; and that she broke shop rules by going to thebathroom excessively.Under cross-examination, Berger was questioned with re-spect to the statement the Respondent had previously sub-mitted to a Board agent which,as in the case of the otherdischargees,indicated that Somerville was terminated forbeing part of a "hard core of dissension,"but did not specifyher inadequacies as related above. Berger affirmed thisreason andexplained that, by dissidence, he meantSomerville's previously described conduct.Like Berger,Hernandez also presented what I regard asan exaggerateddescriptionof Somerville's shortcomings.He further testified that he had spoken to her about threepurported falsehoods in the affidavit totally unworthy of belief and I discred-ithim.or four times about her absences and that on one of theseoccasions 2 or 3 months before her discharge she answeredthat she did not care.Campbell was not called as a witness.On the other hand, Somerville,who impressed me as amore reliable and frank witness,admitted that her at-tendance record was not too good and that a week beforeher discharge Campbell told her to be careful about herabsenteeism and that she might be discharged because of it.Somerville did not absent herself after that conversation.She also credibly testified that she had never been criticizedfor the qualityof her work and,in fact,had been compli-mented by Hernandez.B.Concluding findings1.With respect to Manuel LopezIt is the General Counsel's contention that Manuel Lopezwas discharged because he was a leader in the January 10work stopppage, which was a protected concerted activity,and that the Respondent thereby violated Section8(a)(1) ofthe Act. The Respondent, however, justifies the dischargeon the ground that Manuel Lopez had invited the dischargeby telling Foreman Grubby that he would continue to takemore than the allowed washup time and that the Respon-dent could fire him if he did not like it. In any event, theRespondent argues that the work stoppage was not a pro-tected concerted activity. I find merit in the GeneralCounsel's position.As noted above, the testimony relied upon by the Res-pondent to support its contention that Manuel had invitedhis termination, which the Respondentcharacterizes as a"constructive quit," was discredited. Instead, I find, that thedischarge was actually prompted by his leadership in thework stoppage. This is indicated by thesequence of events,the summary nature of the discharge, and the absence ofany warning, particularly in viewof Manuel's7-year recordof satisfactory employment with the Respondent. More-over, it is quite clear from the statement the Respondentfurnished aBoard agent that "his beinga leader in... [the]work stoppage on [January 10] ... ostensibly for the purposeof forcing a return to the ten minute wash break"enteredinto the Respondent's discharge decision.23I find, contrary to the Respondent's contention, that thisgage, designed as itunquestionably was to protestwork stopthe curtailment of washup time and to securemore free timefor such purpose, constitutes "concerted activities for ...mutual aid or protection" which Section 7 of the Act guar-antees employees 24 Under settled law, employees do notforfeit this protection simply because a minority of the totalwork force participates in the stoppage or the employeesmight have acted unreasonably or unwisely.25 Nor, on theother hand, may this right be defeated because thedischargewas not motivated by antiunion bias,26 asthe Respondentalso argues.In sum,I find that the Respondent, by discharging Manu-elLoez, the leader of the so-called `hard core of dissi-dents,for engagingin protected concerted activities tosecure an improvement in a term and condition of employ-23the same vein, the Respondent also asserted in the statement, "Sim-ilarly,as a leader of a work stoppage, a discharge was in order but it was onlywhen he [Manuel]defiantlyoffered the alternative of being allowed to makehis own rules, orhe belayed (sic) off that his constructive quit was accepted."24 N.L.R.B. v. WashingtonAluminumCo.,370 U.S. 9.25 ' Id,While there may be circumstances where employees may lose thisprotection as, for example,if the strike or stoppage is in breach of an existingcollective-bargaining contract,this is not such a case.26N L R Bv Burnup & Sims,Inc.,371 U.S. 21, 23. WASHINGTON FORGE INC.ment, interfered with, restrained and coerced employees inviolation of Section 8(axl) of the Act.2.With respect to Alexandra Lopezand Isabel LopezI find that on January 21, 1969, the Respondent alsodischarged Alexandra Lopez,Manuel's wife, and Isabel Lo-pez, Bienvendo'swife,because oftheir participation in theJanuary 10 work stoppageand becauseof their relationshipwith the leaders ofthe dissidentmovement.27 This is thenecessaryinferenceto be drawn from PresidentBerger'stestimony, the shifting, unsubstantitated, and implausiblereasons offered,and the summarynature ofthe dischargeswithout the customary prior warning, as fully discussedabove. Indeed,when bluntly questioned whether the workstoppage had any part in his decision to terminate Alexan-dra Lopez and Isabel Lopez, Berger answered, "It did havea part.Moreover, in its brief to the Trial Examiner, the Respon-dent in effect,concedesthat Alexandra Lopez' and IsabelLopez' participation in the January 10 work stoppage wasa motivatingreason for their discharge but argues that,since they were not directly involved in the washup contro-versy, their activity was not protected 28 The law, however,is otherwise.29Apart from the fact that as alleged violatorsof the washup rule, they did have an interest in improvingthis term and condition of employment, it is traditional foremployees to hel each other andmake commoncause sothat "each one ofpthem assureshimself, in case his turn evercomes,of the support of the one whom they are all thenhelping."30 Thus, in a very real sense Alexandra Lopez andIsabelLopez exercised their rightto engagein protectedconcertedactivity for mutual aid and protection and theirdischargefor that reason violated Section 8(axl) of the Act.As will be presently discussed, the Respondent dis-charged BienvenidoLopez for union activitiesat the sametime as it terminatedAlexandra Lopez and Isabel Lopez.Since Berger admittedduring hisexaminationthat he dis-charged Isabel Lopez because ofBienvenidoLopez' activi-ties,as wellas her own,it is reasonableto conclude that herdischargewas also prompted by union reasons. In addition,Ihave no doubt thatsimilar considerationsentered intoBerger's decisionto terminate Alexandra Lopez whom heregarded as belonging to the same"hard core of dissidents"as BienvenidoLopez and Isabel Lopez. I, therefore, con-clude that the discharge of Alexandra Lopez and IsabelLopez alsoconstitutesdiscrimination to discourage unionmembershipwithin themeaning ofSection 8(a)(3) of theAct.3.With respect to Bienvenido LopezThe complaint alleges that Bienvenido Lopez was unlaw-27 The Respondent characterizes both ManuelLopez and his son,Bienven-ido Lopez,as leaders of the dissidents.29 Specifically,the brief states:In the cases of AlexandraLopez and Isabel Lopez, they participated ina work stoppage related to washup time aboutwhichtheyhad neverbeen involved and aboutwhich they had nointerest other than toaccompany their respective husbands,who were trying to dictate toManagement a special set of conditions against thebestinterests of theother employees and the employer.These womenhad noentitlement toany specialprotectionfrom adverse managementaction following theirown acts of misconducton January10th, 1969 and thereafter29N L R.B v. Peter Caller KohlerSwissChocolates Co, Inc,130 F. 2d 503,(C.A. 2).3eId50597fully discharged for engaging in union and concerted activi-ties. It is clear from Berger s testimony, the Respondent'swritten explanatory statement for Bienvenido Lopez' termi-nation and its bnef to the Trial Examiner, that BienvenidoLopez' participation in the January 10 work stoppage,"which the Respondent viewed as an unprotected and un-warranted interference with its management prerogatives,was at least a significant cause of his discharge. As the workstoppage, as found above, was a protected concerted activi-ty for mutual aid and protection, the discharge, whether ornot other legitimate reasons contributed to the decision,violates Section 8(a)(1) of the Act 32In any event, I am not convinced that the otherreasonsadvanced by the Respondent were other than mere pretextsto concealits truemotive. Thus, one of the assertedreasonswas Bienvenido Lopez' habitual disregard of the washuprule.However, not only was he not named by ProductionManager Gertler as one of the habitual offenders,33 but itappears from the record that his conduct was no worse thanthat of other employees who apparently did not suffer thesame fate. Nor did the Respondent produce any evidenceof another purported reason for Bienvenido Lopez'termi-nation that he was antagonistic toward his Assistant Fore-man Miguel Duprey.In these circumstances, Bienvenido Lopez' terminationwithout prior warning casts serious doubt on the purity ofthe Respondent's motive. Indeed, it suggests that it was theRespondent's newly-discoveredinformation concerningBienvenido Lopez' interest in the Union that brought abouthis sudden termination. As previously shown, it was earlierin the day of his and Perez' discharge, that Assistant Fore-man Duprey overheard their union discussion during themorning break. Their summary discharge that followed ap-pears to me to be more than an odd coincidence. Rather, Ifind that the discharge was plainly calculated to check un-ionization of the Respondent's plant before it progressedtoo far to fruition.In view of the foregoing, I find that Bienvenido Lopez'discharge was in reprisal both for his protected concertedactivity and for his support of the Union and therefore wasviolative of Section 8(axl) and (3) of the Act.4.With respect to PerezThe circumstances surrounding Perez' discharge and thegrounds advanced by the Respondent for taking this actionare much the same as those in Bienvenido Lopez' case.However, the Respondent indicates that Perez' absenteeismalso entered into its discharge decision. Yet, as previouslynoted, Perez' absenteeism was not even mentioned as areason for his termination in the written explanatory state-ment the Respondent submitted to the Board agent. Fur-thermore, although several months before the dischargeProduction Manager Gertler discussed Perez'absenteeismwith him, there is no evidence that Perez was subsequentlyreprimanded for a repetition of this conduct. Under thecircumstances, I find that absenteeism was not a moving31 In its brief, the Respondent characterizesBienvenido Lopezas one ofthe leaders.The Respondentalso refers in its bnefand explanatorystatementto his participation in a January 13 work stoppage. The recordshows, aspreviouslyfound, that on the latter occasion some12 employeesaccompa-nied ManuelLopez tothe State Departmentof Labor toprotest his dischargeand thereafterreportedlate for workthat day. Clearly, suchconduct on thepart ofthe employees was but a continuanceof their protectedconcertedactivity32 CfN L.R B v Jamestown Sterling Corp,211 F 2d 725, 726 (C.A. 2)33 As noted above, Foreman Grubbyrecanted his statement in his pretrialaffidavit thathe neverhad problems with Bienvenido Lopez orPerez withrespect to washup time or taking excessive timefor breaks 98DECISIONSOF NATIONALLABOR RELATIONS BOARDcause of Perez' discharge. On the contrary, I find that Perezwas another one of the "hard core of dissidents" whom theRespondent terminated for participating in the January 10work stoppage and thereby violated Section 8(axl) of theAct. I further find that Respondent discriminated againsthim because of his activity on behalf of the Union and thusalso violated Section8(aX3)(3) of the Act.5.Withrespect to SomervilleThe General Counsel contends that Somerville was dis-charged for union activities.The Respondent denies this,insisting that she was dischargedfor a varietyof reasons,including gross insubordination on January 24 when sherefused to return to her work table as directed by her super-visor, Assistant Foreman Hernandez;remaining in anotherdepartment without working for 45 to 50 minutes after thestarting 8 o'clock bell sounded; and keeping four or fiveemployees from working during that time.In addition, theRespondent relies on her alleged poor absentee record, lackof cooperation with fellow employees,spending excessivetime in the ladies room,and other shortcomingsto justifyits action.From a careful review of the record,I find that the evi-dence sustains the General Counsel's position.As previous-ly related,Somerville was an outspoken advocate of theUnion,discussing with employees during free time the needfor union representation to improve their terms and condi-tions of employment,and soliciting their union member-ship.Here activities came to the Respondent's attention atleast in the morning of January 24, before the 8 o'clockstarting bell rang, while she was talking to four employeesin the Shipping Department about the advantages to bederived from unionization and soliciting their signatures tounion cards.On this occasion,Assistant Foreman Hernan-dez approached the group,told Somerville that a union wasnot wanted there and that she would be in trouble if she didnot stop her activities.In response,Somerville asserted herright to engage in that conduct.Shortly after returning towork at Hernandez'direction,Hernandez repeated to herthat a union was not needed.It is significant that it was theproselytizin incident that the Respondent acknowledgesprecipitatedthedischarge,although,tobe sure, theRespondent's version,which I haveheretofore discredited,isdifferent and furnishes the basis for its claim ofSomerville's gross insubordination,failure to perform herwork, and interference with the work of other employees.Manifestly,I find those reasons without evidentiary sup-port.Also quite revealing of the Respondent's discrimintorymotivation underlying the discharge is the fact that Fore-man Campbell effected the discharge after being apprisedof the morning incident by Hernandez and receiving infor-mation from the employees whom Somerville had ad-dressed concerning her union advocacy and unhappinesswith working conditions at at the plant.Anotherfactorwhich lends support to an inference of discrimination is thatCampbell did not even mention to Somerville the veryreasons the Respondent urges to vindicate the discharge.Instead,he gave her a disingenuous reason that he hadheard that she was quitting but curtly declined to discussthat matter further when she denied her intention to quit.As for her absenteeism and other alleged shortcomings,these are only afterthoughts which were not even alleged inthe written statement furnished the Board agent explainingthe grounds for her termination. While Somerville admittedthat a week before her discharge she had been warned byCampbell against further absences, it is undisputed that shehad not been absentsince receiving the warning.In view of the foregoing, I find thatSomerville was dis-charged because of her union activity and not for thereasons advanced by the Respondent. Accordingly, I con-clude that the Respondent violated Section8(a)(3) and (1)of the Act.IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent as described in section I, above,have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and its freeflow.V THE REMEDYPursuant to Section 10(c) of the Act, as amended, I re-commend that the Respondent be ordered to cease anddesist from engaging in the unfair labor practices found andtake certainfirmative action designed to effectuate thepolicies of the Act.I have found that the Respondent unlawfully dischargedManuel Lopez, Bienvenido Lopez, Alexandra Lopez, IsabelLopez, Felix Perez, and Yvette Somerville. Since the recordshows that all but Perez and Somerville have already beenreinstatedby theRespondent,I recommend that the Res-pondent offer Perez and Somerville immediate and fullreinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges,and make them whole for any loss of earn-ingsthey ma have suffered by reason of their discharge bypayment tohim or her of a sum of money equal to thatwhich he or she normally would have earned from the dateof his or her discharge,to the date of the offer of reinstate-ment,less his or her net earnings during the said period. Asfor the four named members of the Lopez family,it is notclear whethertheir reinstatement was made to their formeror substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, or whether theywere reimbursed in the amount customarily ordered by theBoard to remedy unlawful discharges.For this reason, Irecommendthatthe Respondent,if it has not already doneso, take the same action concerning reinstatement andbackpay with respect to the four named members of theLopez family as is recommended above with respect to Per-ez and Somerville. Of course, the Respondent will be cred-itedwith any moneys it had paid the Lopez employees.Backpay shall be computed with interest on a quarterlybasis in themannerprescribed by the Board inF.W. Wool-worth Company,90 NLRB 289-294, andIsisPlumbingcFHeating Co.,18 NLRB 716.To facilitate the computation, as well as to clarify thenamed employees'rights to reinstatement and emploent,the Respondent shall make available to the Board uponrequest, payroll and other records necessary andr-ate for such purposes.I further recommend that the Res-pondentnotifytheseemployeesof their right toreinstatement, on application, if theyare serving in theArmed Forces of the United States. The posting of a noticeis also recommended.In view of the nature of the discrimination for union andconcerted activities which "goes to the very heart of theAct," 34 there exists the danger of the commission by the34N.L.R.B v EntwistleMfg Co,120 F.2d 532, 536 (C.A. 4). WASHINGTON FORGE INC.Respondent of other unfair labor practicesproscribed bythe Act.Accordingly,I recommend that the Respondentcease and desist from in any other manner infringing uponthe rights guaranteed employees in Section7 of the Act.35Upon the basis of the foregoing findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondentis engaged incommercewithin themeaning of Section2(6) and (7) of the Act.2. The Unionis a labor organizationwithinthe meaningof Section2(5) of the Act.3.By dischargingManuel Lopez, Bienvenido Lopez,AlexandraLopez, Isabel Lopez, and FelixPerez, for partic-ipatingin the workstoppageon January 10, 1969,the Res-pondent interferedwith,restrained, and coerced employeesin the exerciseof theirguaranteedrightto engage in con-certed activities for mutualaid and protection within themeaning of Section8(a)(1) of the Act.4.By discriminating in regardto the hire andtenure ofemployment of BienvenidoLopez, Alexandra Lopez, IsabelLopez,Felix Perez,and YvetteSomervilleto discouragemembership in, and activitieson behalf of, the Union, theRespondent has engaged,and is engaging,in unfair laborpracticeswithin themeaning of Section 8(a)(3) and (1) ofthe Act.5. The aforesaidunfair labor practices affect commercewithin themeaning of Section(6) and(7) of the Act.6. TheRespondenthas notviolated Section8(a)(1) of theAct by interrogatingemployees concerningtheir unionmembership and activities.RECOMMENDED ORDERUponthe foregoing findings of fact and conclusions oflaw, and upon the entire record in the case,and pursuantto Section 10(c) of the NationalLaborRelations Act, asamended,it is ordered that the Respondent,WashingtonForge,Inc., Englishtown,New Jersey,its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Discharging,laying off or otherwise disciplining em-ployees for engaging in a work stoppage or other concertedactivity for mutual aid or protection sanctioned by Section7 of the Act.(b) Discouraging membership in Amalgamated Food andAllied Workers Union, Local 56, AFL-CIO, or any otherlabor organization,by discharging employees or discrim-inating against them in any other manner in regard to theirhire or tenure of employment or any term or condition ofem loyment.(cc) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization,to form labor organizations,to join or assistthe above-named Union or any other labor organization, tobargaincollectivelythrough representatives of their ownchoosing,to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities except to theextent that such right may be affected by an agreementrequiring membership in a labor organization as a conditionof employment,as authorized by Section 8(a)(3) of the Act.2. Take the following affirmative action which is neces-saryto effectuate the policiesof the Act:a) OfferFelix Perez and Yvette Somerville and, if theRespondent had not alreadydone so, offer Manuel Lopez,BienvenidoLopez, Alexandra Lopez, and Isabel Lopez im-99mediate and full reinstatement to their former or substan-tially equivalent positions,without prejudice to their senior-ity or other rights and privileges,and make them whole forany loss of earnings they may have suffered b reason oftheir unlawful discharge,in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Notify these employees if serving in the Armed Forcesof the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act andtheUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying,all payrollrecords, social security payment records,timecards,person-nel records and reports, and all other records necessary oruseful in analyzing the amount of backpay due and the rightto reinstatement and employment under the terms of thisRecommended Order.(d) Post at its plant in Englishtown,New Jersey, copiesof the attached notice marked"Appendix.-36 Copies of saidnotice, on forms provided by the Regional Director forRegion 22,shall,after being duly signed by an thethauthorizedrepresentative of the Respondent,be posted by auRespon-dent immediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter,in conspicuousplaces,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to in-sure that said notices are not altered,defaced,or covered byany other material.(e) Notifythe Regional Director for Region 22, in writing,within 20 days from the date of the Trial Examiner'sDeci-sion,as to what steps the Respondent has taken to complyherewith31IT IS FURTHER ORDERED that the complaint be, and it herebyis,dismissed insofar as it alleges that Foreman Campbellinterrogated employees in violation of Section 8(a)(l) of theAct.35N L.R.B. v. Express Publishing Company,312 U S 426, 433.36 In the event that this Recommended Order is adopted by the Board, thewords"A Decision and Order"shall be substituted for the words "TheRecommended Order of a Trial Examiner"in the notice.In the further eventthat the Board'sOrder is enforced by a decree of a United States Court ofAppeals,the words "A Decree of the United States Court of Appeals Enforc-inq An Order"shall be substituted for the words "A Decision and Order."7 In the event that this Recommended Order is adopted by the Board thisprovision shall be modified to read:"Notify the Regional Director for Re-gion 22, in writing, within 10 days from the date of this order as to what stepsthe Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act,as amended, we hereby notify our em loyees that:The Actgives all employees the following rights:To organize themselves.To form, join, or supportunions.To bargain as a group through a representativethey choose.To act together for collective bargaining or othermutual aid or protection.WE WILL NOT discharge, lay off, or otherwise disci-pline employees for engaging in a work stoppage orother concerted activity for mutual aid or protection, 100DECISIONSOF NATIONALLABOR RELATIONS BOARDas guaranteed to employees in Section 7 of the Act.WE WILL NOT discharge or lay off any employee orotherwise discriminate against him because of hismembership in, or activities on behalf of,Amal a-mated Food and Allied Workers Union,Local 56,AFL-CIO,or any other labor organization.WE WILL NOT in any other manner interfere with, re-strain, or coerce employees in the exercise of their rightto self-organization,to form labor organizations, tooin or assist the above-named Union or any other^abor organization,to bargain collectively through rep-resentatives of their own choosing,to engage in con-certed activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain fromany and all such activities except to the extent that suchright may be affected by an agreement requiring mem-bership in a labor organization as a condition of em-ployment,as authorized by Section 8(aX3) of the Act.WE WILL offer the employees listed below immediateand full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniori-ty or other rights and privileges,and make them wholefor any loss of earnings suffered by reason of theirdischargge:ManuellopezIsabel LopezBienvenido LopezFelix PerezAlexandra LopezYvette SomervilleAll our employees are free to become,remain,or refrainfrom becoming or remaining, members of AmalgamatedFood and Allied Workers Union,Local 56,AFL-CIO, ex-cept to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment as authorized by Section 8(a)(3)of the Act.WASHINGTON FORGE, INC(Employer)DatedBy(Representative)(Title)Note: -We will notify the above-named employees if pres-ently serving in the Armed Forces of the United States oftheir right to full reinstatement upon application in accord-ance with the Selective Service Act and the Universal Mili-tary Training and Service Act of 1948, as amended, afterdischarge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this notice orcompliance with its provisions they may communicate di-rectly with the Board's Regional Office, Federal Bldg., 16thFloor, 970 Broad Street, Newark, New Jersey 07102, Tel-ephone 201-645-2100.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEPAUL BISGYER, Trial Examiner: On September 22, 1969,the Trial Examiner issued his decision in the above-entitledproceeding, finding that the Respondent discharged Manu-el Lopez, Bienvemdo Lopez, Alexandra Lopez, Isabel Lo-pez, and Felix Perez, in violation of the National LaborRelations Act, as amended, for engaging in protected con-certed activity. The Trial Examiner further found that, ex-cept for Manuel Lopez, the discharge of these employeesand another employee, Yvette Somerville, violated Section8(a)(3) and (1) of the Act because it was motivated byantiunion considerations. As the Respondent at the time ofthe original hearing had already reinstated the four Lopezemployees,I the Trial Examiner recommended the reinstate-ment of only the two remaining employees, Somerville andPerez. Also recommended was the customary backpay rem-edy for all six employees.On or about November 17, 1969, the Respondent filed amotion to reopen the record, so designated in its coveringletter, alleging,inter alia,1.The grounds for such motion are the discovery ofvital additional evidence not presented at the hearingbecause the same were (sic) not known to Respondent.If the same had been adduced and credited, a differentresult would have been required than that reached bythe Trial Examiner.Specifically, theRespondent in its motion attacked thecredibility ofManuel Lopez, Somerville, and Perez.On April 16, 1970, the Board issued its Order upon whichthis remand proceeding is based. Noting in its Order2 thatthe Respondent's "Motion to Reopen the Record ...allegesthe discovery of certain previously unavailable evidencewhichwould have a direct bearing upon the TrialExaminer's credibility resolutions and his ultimate conclu-sions with respect to the unfair labor practices found," theBoard granted the motion. It further ordered:. that the record be, and it hereby is, reopened, andthat the hearing be reconvened before the Trial Exam-iner in order to provide the parties with an opportunityto introduce any newly discovered or previously una-vailable evidence which is relevant to a determinationof the issues herein.In addition, the Order provided for the preparation andservice upon the parties of "a supplemental decision con-taining findings of fact, conclusions of law, and recommen-dations to the Board based upon the evidence receivedpursuant to the provisions of this Order ......in accordance with the Board's Order, a supplementalhearing, at which all the parties were represented, was heldon May 13, 14, and 15, 19'10, at Newark,New Jersey. At thishearing, all the parties were afforded an opportunity topresent newly discovered or previously unavailable eviden-ce relevant to a determination of the issues herein and toargue their positions orally. Following the close of the hear-ing, briefs in support of their respective positions were re-ceived from the Respondent and the General Counsel.Upon the entire record in the case, including the recordin the supplemental proceeding, and from my observationof the demeanor of the witnesses, and with due considera-tion being given to the arguments advanced by the parties,Imake the following supplemental findings, conclusions,and recommendations:iHowever, appropriate reinstatement for the four Lopez employees wasrecommended if they had not already been restored to their former or sub-stantially equivalent positions, without prejudice to their seniority or otherngpts and privileges.Documents supporting the motion mentioned in the Board'sOrder con-sisted of affidavits of employee Perez and a former union organizer, VincentJ.Masso, a copyof the transcript of testimony of employee Manuel Lopezgiven before the Appeal Tribunal, Division of Employment Security,Depart-ment of Labor and Industry,State of New Jersey, and a certified copy of therecord of criminal proceedings involving Manuel Lopez forwarded to theBoard on March 23, 1970. Inits letter enclosing the criminal record theRespondent erroneously stated that the crime for which Lopez was convictedwas committed prior to his testimony at the original hearing before the TrialExaminer Actually,the offense was committed on May 9, 1969,2 weeks afterthe close of that hearing. WASHINGTON FORGEINC.101A.Scope ofthe RemandPursuant to the Board'sOrder,and over theRespondent's strenuous and repeated objections, the TrialExaminer restricted the supplemental hearing to the receiptof relevant newly discovered evidence or that which wasunavailable at the time of the original hearing and,with thatexception,declined to permitde novolitigation of the issuesin this case.In so doing,the Trial Examiner rejected theRespondent's interpretation of the Board's Order,reiteratedin its brief to the Trial Examiner,that the Board'sOrderopened uthe case for all purposes.3Certainly,the rule offinality',firmly imbedded in law and reason,requires thatonce the parties have had their day in court and a fair trialthey be foreclosed from relitigating the issues,absent specialcircumstances,such as the existence of newly discovered orpreviously unavailable evidence which could adversely af-fect determinationof theissues.Any other rulewould inviteunwarranted and prejudicial delay in resolving litigated is-sues and would encourage the partiesto withholdevidenceto await the results of the first trial.Accordingly,after further careful deliberation, the TrialExaminer adheres to his rulings and finds that theRespondent's position borders on the frivolous.B.TheProfferedEvidence;Findings1.With respect to Manuel LopezIn the Trial Examiner'sDecision,itwas found that theRespondent,in violation of Section 8(a)(1) of the Act, dis-charged Manuel Lopez on January 10, 1969,because of hisleadership in protected concerted activity and not becausehe had invited the Respondent to discharge him, as theRespondent contended.At the reconvened hearin , theRespondent introduced in evidence the transcript ofgtesti-mony of Manuel Lopez taken on March 25,1969, before anAppeals Examiner of the Appeal Tribunal,Division of Em-oyment Security,Department of Labor and Industry,Mate of New Jersey. The State proceeding was initiated bythe Respondent and raised the question of Lopez'eligibilityfor unemployment benefits,for which he had applied short-ly after his termination.The transcript indicates that theRespondent withdrew its appeal but that its attorney re-mained as an observer.Testifying through the Respondent'sassistant foreman,Gilberto Hernandez,who acted as hisinterpreter,Lopez attested to the truth of the statement hehad previously submitted to the Division of EmploymentSecuny that he was terminated on January 10, 1969, withoutprior warning.Although in its Motion to Reopen made tothe Board the Respondent represented that at the Statehearing Lopez testified that he became involved in an argu-ment with his foreman when he insisted on taking a 10-minule break even if it meant being fired and then chal-lenged the foreman to fire him,the transcript of testimonydoes not support these assertions.Significantly,no effortwas made by the Respondent to have any ambiguity or errorin that transcript rectified to reflect what it claimed wasLopez'true testimony.Indeed,negating the probability thatLopezhad made the alleged admission is the undisputed3On April 22, 1970, the Respondent was served with the RegionalDirector's order rescheduling hearing.Although this order plainly stated thatthe purpose of the hearing was "to provide the parties with an opportunityto introduceany newly discovered or previously unavailable evidence whichis relevant to a determinationof theissues herein," the Respondent did notseek fromthe Board reconsideration or clarification of its Order reopeningthe case.fact that had Lopez conceded that he had voluntarily quithis job without good cause or hadhe been discharged Torinsubordination or other misconduct he would not havebeen qualified under New Jerseylaw to receive the benefitshe was actually granted."The Respondent,nevertheless,sought to prove Lopez'purported admissionin questionthrough thetestimony ofhis interpreter,Hernandez.This individual,however, hadpreviouslgiven testimonyrelatingto that subject at theoriginalBoard hearingand his account there did notpersuade the Trial Examiner, who discreditedit in his Deci-sion 5In view ofthe foregoing, the Trial Examinerfinds nothingin Lopez'testimonybefore the Appppeal Tribunalmentionedabove whichimpairsLopez' credibility or thesubstantivefindingsconcerning his discharge heretoforemade by theTrial Examiner.To impeach the credibilityof ManuelLopez,the Respon-dent also introduced in evidencea judgmentof convictionentered against Lopez fora misdemeanor offense of Posses-sion of Lottery Paraphernalia (N.J.S. 2A: 121-3b). It ap-pears that on November 6, 1969, approximately 6-172months after the conclusion of the originalhearing beforethe TrialExaminer,Lopez was indicted-for alottery offensecommitted on May 9, 1969, which was2 weeks subsequentto that hearing. It also appears that on February 25, 1970,he was convictedfollowinga trial,receivingon May 1, 1970,a prison sentenceof 1 to 3 years.The Trial Examinerhas reconsideredLopez' credibility inlight of his conviction, even though the conviction was fora misdemeanor which occurred afterthe_ original BoardN.J.S.A. 43 21-5 (a), cf.Spatola v. Boardof Review,Division ofEmploy-ment Sec.,Dept of Labor and Industry,72 N. J.Super.483, 178 A. 2d 635(1962);Zielenski v. Board ofReview,85 N.J.Super.46,203A. 2d 635 (1964);Schock v. BoardsReview,89 N. J.Super.118, 214 A 2d40 (1965),affd. 48N. J 121, 223 A. 2d 633.5 TrialExaminer'sDecision,sec III,A, 2, fn. 13. On August 24, 1970, 3months after the close of the supplemental hearing,the Board's ExecutiveSecretaryreceived a letter from the Respondent's attorney,requesting thata certain letterdated March 25, 1969, purportedlysigned by Manuel Lopez,be receivedin evidence or, in the alternative,that the supplemental hearingbe reopened for such purpose to receive"any other admissible evidenceeither side wishes to present in the interest of justice."The Respondentalleges that the offered letter is "an admission and uncontrovertible evidenceofManuel Lopez'fault"and "confirms among other things the testimonygiven by Lopezbefore the Appeals Examiner" in the State proceeding. Toexcuse the Respondent's failure to produce this letter at the original orreopened hearings, the Respondent alleges a lack of knowledge as to how theletter came to be misplaced among the personal papers of its president,Milton Berger On August 28, 1970, the foregoing application was referredto the TrialExaminer "for whatever action and consideration he deemsappropriate"On September2, 1970, the TrialExaminer received from theGeneral Counsel a memorandum in opposition to the Respondent's applica-tion(The Respondent'smoving papers,the General Counsel's memorandumand the Board's referral document are hereby designated Trial Examiner'sExhibits 1(a), (b) and(c), respectively)The TrialExaminer finds that the proffered evidence was neither newlydiscovered nor previously unavailable.No sufficient showing has been madewhy, with theexercise of due diligence,this evidence could not have beenproducedat the prior hearings.SchottMetalProducts Company,128 NLRB415, In 1. Significantly,the letter in question was prepared in connectionwiththe private settlement of the unfair labor practice charges herein withrespect to Manuel and the other three Lopez employees and these settlementarrangements were the subject of the Respondent's motion made at theoriginal hearing to dismiss the instant case. Nor had the Respondent pres-entedany othervalid reason warranting the receipt of the proffered evidenceor a second reopening of the hearing. Indeed,the Trial Examiner finds that,evenif theevidence were received,itwould be insufficient to overcome theoverwhelming evidence of the Respondent's unlawful discharge of ManuelLopezfor his leadership in protected concerted activitiy.Accordingly, theRespondent's application is denied. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing,"and finds,on the basis of the entire record, nopersuasive reason to disturb the Trial Examiner's findingswith respect to Lopez' credibility.Apart from its efforts to destroy Manuel Lopez'credibili-ty, the Respondent attempted to relitigate the reasons forhis termination.Specifically,theRespondent offered toprove through the testimony of its resident,Milton Berger,that,in addition to the discharge reasons given by himunder oath at the original hearing before the Trial Examin-er, he terminated Lopez because of his unlawful numbersactivities in the plant.Berger admitted that he had beenaware of this conduct for a year before Lopez'arrest onMay 9,1969, and for a time before the police had informedBerger of their interest in Lopez' activities.To demonstrate that this evidence was not available at thetime of the original hearing,Berger testified that he was notfree to disclose this additional reason at the original Boardhearing because the police had apprised a company officialbetween November and December 1968, which was amonth or so before Lopez' discharge,that they were keepingLopez under surveillance and had requested the Companynot to "upset the applecart"7Moreover, Berger testified,company counsel had advised him not to get involved in thepolice action.However,the Respondent has suggested noplausible reason why at the original hearing the TrialExaminer's attention was not called to this problem,if suchwere the case,so that appropriate measures could have beentaken to receive the evidence of the alleged additionalground for Lopez'discharge without prejudicing police sur-veillance.Also not satisfactorily explained is the fact thatthe Respondent made no effort to reopen the record afterLopez' arrest on May 9,1969, to present the additionalreason in question for discharging Lopez and,when it didmake the motion to reopen in November 1969, it did notmention that ground in the moving papers.Indeed, eventhough Lopez was convicted on February 25, 1970, and theRespondent submitted to the Board a copy of the judgmentof conviction on March 23,1970, the Respondent did notalert the Board to the additional discharge reason but wait-ed until May 15,1970, while the supplemental hearing wasinprogress,before offering to produce that testimony.Viewing all the facts and circumstances herein, the TrialExaminer finds, as he did at the reopened hearing, that theproffered evidence of an additional reason for Lopez' dis-6Under the well recognized federal rule'only convictions for felony ormisdemeanors amounting tocrimen Jalst..are admissible to impeach awitness'credibility."U. S. v. Montgomery,126 F. 2d 151,155 (C.A.3); seealsoN.L.R.B. Y. Baldwin Locomotive Works,128 F. 2d 39,46 (C.A. 3). Black'sLaw Dictionary,4th ed.defines the termcrimen Jalsias involving"the el-ement of falsehood,and includes everything which has a tendency to in un-ously affect the administration of justice by the introduction of flasehood andfraud."It further notes that this"phrase is also used as a general designationof a class of offenses,including all such as involve deceit or falsifica-tion ...."Although,under New Jersey law,Lopez'offense is a misdemeanor whichappears to the Trial Examiner not to fall within the category of crrmenfalsi,the Trial Examiner,nevertheless,has considered the judgment of convictionin making his supplemental determination since the sentence imposed uponLopez was for a term of I to 3 years and federal law defines a felony as "anyoffense punishable by.imprisonment for a term exceeding oneyear.... "18 U.S.C.A. Sec. 1.7 Following the supplemental hearing,the Respondent attached to its briefsubmitted to the Trial Examiner a copy of an Application for Search Warrantmade by Detective Taranto of the New Jersey State Police on May 9, 1%9,to authorize a search of Lopez'premises,person,and vehicle.The detective'ssupporting affidavit was based on information secured from two unidentifiedinformants.Apart from the manifest hearsay nature of this document, theimpropriety of presenting to the Trial Examiner purported evidence in thismanner needs no elaboration.In any event, it is noted that the only policesurveillance indicated in the affidavit occurred on April 27 and May 4, 1%9,approximately 4 months after Lopez'.discharge.charge was available at the time of the original heanng andtherefore not admissible under the terms of the Board'sOrder reopening the record.Accordingly,the Trial Examin-er adheres to his rulings excluding this evidence. Fur-thermore,it is perfectly clear from what has been said abovethat the asserted reason was urel an afterthought notwarranting a change in the Trial Examiner's substantivefindings.'Two other witnesses were produced by the Respondent atthe reopened hearing to furnish testimony which ostensiblywould adversely affect Manuel Lopez' case.One was Dimi-triLopez,brother ofManuel, who, according to theRespondent's offer of proof, would testify that in 1968, heprepared a sign in Spanish,which was posted in the plant,to the effect that polishing employees could take 5 extraminutes before lunch to wash up until certain alterations inthe men'swashroom were completed.The Respondent as-serted that it did not subpoena Dimitri to appear as a wit-ness at the original hearing because of his blood relationshiptoManuel and its belief that Dimitri would be a reluctantwitness.It therefore argued that Dimitri was "mentally notavailable" to the Respondent at that time,although he wasphysically available,and that his testimony should conse-quently be received.As the Respondent made no effort to subpoena DimitriLopez9 nor sought an adjournment from the Trial Examinerto enable it to produce him, the Trial Examiner finds, as heruled at the heanng,that that individual was available totestify at the original hearing10 and that his presumed reluc-tance or hostility did not justify receiving his proffered testi-mony under the Board's remand order.In any event,Dimitri Lopez' testimony would be redundant as the TrialExaminer in his Decision found virtually the same factswhich the Respondent claims Dimitri would establish."The other witness who the Trial Examiner found wasavailable to testify at the original hearing was Jose Milett,an employee in the Respondent's employfor the past 9years.As noted in the Trial Examiners Decision,12Milettwas present during the conversation between Berger andManuel Lopez on January 10, 1969,when the work stop-page occurred, but was not called by any party as a witnessto testify to this conversation. At the reopened hearing, theRespondent produced Milett to furnish such testimony.Milett testified,in substance,that at the time of the orig-inal hearing he was working in the Respondent's plant;that he was not served with a subpoena to appear at thathearing,13although Berger told him that he would be sub-poenaed and brought to the hearing if needed;and that hewas then ready to tell the truth. Later in his testimony, whenquestioned concerning his answer to Berger's request totestify at the original hearing,Milett testified that:I told ... [Berger] that f did not want to hurt anyone,that they were my fellow workers,and you know theproblems with the workers,and I did not want him tohave to call me a name in respect to hiding for themor covering up for them. I am earning my bread thesame as they are.As discussed in the Trial Examiner's Decision, Manuel Lopez,as well asBienvenido Lopez,Alexandra Lopez,and Isabel Lopez, were reinstated andgiven backpay in March 1969,about a month before the original hearing wasopened.9 It may not be assumed that a subpoenaed reluctant witness would falselytestify under oath.For the procedure in examining unwilling,hostile, oradverse witnesses, see Rule 43(b) of the Rules of Civil Procedure for theUnited States District Courts.10Cf.WisconsinRubber Products Co., Inc,160 NLRB 166, 167, In. l;Intertype Company,164 NLRB 770, 771.11Trial Examiner'sDecision,sec. III, A, 1.12Trial Examiner's Decision, sec III,A, I, fn. 9.13The Respondent conceded that Milett was not subpoenaed. WASHINGTON FORGE INC.103Milett further testified that he was never threatened byManuel Lopez or anyone else to refrain from testifying norwas he informed by anyone that Lopez did not want hun toattend that hearing.In reply to a question put to him by theRespondent's attorney whether he was asked to testify at theoriginal hearingconcerning the January 10 Berger-Lopezconversation,Milett stated that"the reason for not comingwas all of my own doings because I was a friend,but theydid ask me if I would come."It is clear from the above that Milett was available as awitness at the time of the original hearing,whether or nothe was a reluctant one.14 In these circumstances,his testimo-ny was not receivable under the Board's remand order.2.Withrespect to SomervilleIt is undisputed that Somerville was discharged on Janu-ary 24, 1969. The Trial Examiner found that the precipitat-ing cause for her termination was her solicitation in theplant of several employees to join the Union in the morningbeforethe start of the workday.To impeach Somerville's credibility, the Respondent in-troduced in evidence a union authorization card which shehad signedon January 22,1969, at a union meeting held atSteve'sMainbrook Inn in Englishtwon, New Jersey. Thereisa sharp conflict in testimony concerning the circum-stances under which that card was signed and whether atthat time she also completed another card which was back-dated to January 14, 1969. On the basis of Somerville'sundisputed testimony at the original hearing, the Trial Ex-aminer found in his Decision that she had signed a unioncard on the latter date.'5Manifestly, from a substantive point of view, the dateSomerville signed a card is notparticularlyimportant indetermining whether her discharge was discriminatory as itis quite clear that early in the union drive,which began onor before January 14, 1969, she became active on behalf ofthe Union. Indeed, Vincent J. Masso,16 the Respondent'sprincipal witness who had assistedthe Unionin its organi-zational efforts,'7 indicated that Somerville and Perez werehis first contacts at the Respondent's plant.According to Masso's account, the following transpiredat the January 22 meeting:Somerville signed a union au-thorization card dated that date, which she handed to Ste-phen Hornik,a union organizer.Hornik returned the cardand, in the presence of other employees, stated that the datewas too late to show that other employees were dischargedwhile they were engaged in union activities.At Hornik'srequest,Masso gave Somerville another blank card which,in accordance with Hornik'sdirections, she completed,signed and dated January 13 "or something like that" andhanded it to Hornik. Thereupon, about five other employeessigned cards, which he believed were dated earlier thanJanuary 22. Masso could only identify Perez as one of thesigners.While Masso could not remember whether Somer-ville exhibited her card to those employees before sheu See fn. 10,supraisTrial Examiner'sDecision,Sec. II,A, 5. This card was submitted by theUnionto the Board'sRegional office on March 10, 1969, in support of arepiresentationpetition it filed on thatdate(Case 22-RC-4316).6Masso is probablythe "Benny Benson"mentionedby Perez in histestimony at the original hearing and referredto in the TrialExaminer'sDecision.17Early in January1%9, Masso began assistingthe Unionon a part-timebasis in organizing the Respondent's employees.Thisassociationwith theUnionended in a month or so Masso received $ 10 for his services, althoughhe asked for more.signed,he testified that she gave them no instructions re-garding the cards.Masso further testified that, contemporaneously with de-livering her second card to Hornik, Somervillegave him(Masso) her January 22 card which he pocketed with theintention of disposing of it; that he, however, soon forgotabout the card until September 1969,8 monthslater;" andthat on October 22, 1969, he turned the card over to theRespondent's labor relations consultant, Harold J. McCor-mack.ContradictingMasso's version of the foregoing episode,Hornik, testified as follows: At the January22 meeting,attended by Somerville,Perez,and approximately 10 otheremployees, a union representativediscussed the benefits ofunionization and the need for authorization cards signed by30 percent of the employees in order to obtaina Board-conducted election. Despiteassurances that employees wereprotected by the Federal Government in theirright to signcards, a number of employees hesitated to do so. To dispeltheir fear, Hornik asked Somervilleto sign a card in theirview, which she did, although he wasawarethat on a previ-ous occasion she hadalready submitteda signedcard to theUnion. Thereupon, the union representativereassured theemployees of their statutory rights and four or five employ-ees cameto the table and filled out andsigned cards.Somerville's January 22 cardwas neverhanded in but wasleft on the table. Hornik categorically denied that he or anyrepresentative instructed Somerville or any employee tobackdate his or her card.The Trial Examiner finds Hornik's testimonymore plau-sible than Masso's. Clearly, there wasno reasonfor Hornikto haveSomerville,who was still in theRespondent's em-ploy, to backdate her card on January 22 in order to protecther union activity. In addition,no convincing evidence wasadduced either that theother signershad backdated theircards or that they had been previously discharged. Fur-thermore,Masso did not impressthe Trial Examiner as acandidwitness,especiallyin viewof his incredible storyconcerninghis retentionof Somerville's January 22 cardand thecircumstanceswhich impelled him to consult withthe Respondent and to offerhis services,and in view of hiscontradictory testimonyregardingthe distributionof unioncards prior to the January22 meeting.Accordingly, theTrial Examiner credits Hornik's testinonyand fords nobasis in the card episodefor altering the Trial Examiner'scredibility or otherfindingswith respectto Somerville.At the reopenedhearing, the Respondentalso unsuccess-fully attempted to discreditSomerville's testimonyby offer-in g to prove particularacts of sexualmisconduct, not thesubject of conviction. It is too well settled to belabor theibMasso gave this incredible story regarding the subsequent appearanceof Somerville's January 22,1%9 card:In September 1969, while he was ina gas station,he became involved in a conversation with a group of peoplewhom he could not identify and whom he did not"even know."In the courseof the conversation,he mentioned the above incident of backdatingSomerville's card andwas told byone of the individuals in the group thathe could get in trouble for his participation in that action. Disturbed by thisdevelopment, and withoutfunds to consult a lawyer,he promptly telephonedthe Respondent and spoketo a ladywho referred him to company counselwho, in turn,referred him to theCompany's labor relations consultant,McCormack.In subsequent discussions with McCormack,Masso informedhim of the backdating episode and was advised that he had not acted rightand Masso offered his help to clear matters up.The upshot of all this wasMasso's delivering Somerville's January 22card to McCormack; Masso'ssigning of the October 22, 1969,affidavit attached to the motion to reopenthe record herein;his activity,on the Respondent's behalf, in securing Perez'affidavitdated October 9, 1%9, attached to the motion,and settling Perez'backpayclaim without reinstatement,and Masso's unsuccessful efforts topersuade Somerville to seeMcCormackfor the purpose of settling her back-pay claim. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoint more than it has already been at the hearing that suchcollateral evidence is not relevant to the question of veracitgyand therefore is not admissible to impeach the witness.]3.With respect to PerezThe Respondent introduced in evidence a statement dat-ed October 9, 1969, assertedly prepared by Masso with theassistanceof the Respondent's labor relations consultant,McCormack,and signedby Perez. This statement, whichwas also submitted by the Respondent to the Board in sup-port of its Motion to Reopen the record, reads as follows:TO WHOM IT MAY CONCERN.The undersigned without duress or promise ofmonetary, or other reward, freely state that priorto my leaving Washington Forge, employment inJanuary 1969 I did engage in the acts charged tome by our employer during thecourseof the N.L.R.B. hearing in Newark during March and April.Specifically I had at Washington Forge courses ofconduct which included excessive tardiness, notreporting for work and department absences dur-ing scheduled work time dispite(sic)warning tocorrect same. When charged with offenses at thehearing I denied them or otherwise evaded ourresponsibilities(sic) for these acts.There can be little doubt from Masso's testimony thatMcCormack utilized Masso's services to approach Perez forthe purpose of securing a statement of that nature, offeringPerez, in return, backpay due him as a result of his dis-charge.20 Perez signed the above statement and was given acheck for $736 representing his backpay. As part of thesenegotiations, Perez was also handed a letter dated October8, 1969, in which he was formally offered reinstatement. Aspart of the same transaction, Perez declined the offer bysigning another letter to that effect dated October 9, 1969,which was also drafted by the Respondent2lThe Respondent apparently relies on Perez' admission of"excessive tardiness,not reporting for work and departmentabsences."However,this introduces nothing significantlynew in the case for at the original hearing Perez acknowl-edged his absenteeism, which he had explained to Prod-uctionManagerGertler severalmonths before thedischarge.On the basis of convincing evidencethe TrialExaminer found that Perez' discharge was motivated by hisparticipation in the January 10 protected work stoppageand his union activity and not by any shortcomings on hispart, includingabsenteeism,which the Trial Examiner spe-cifically found was not"a moving cause."22Accordingly, it is concluded that a change in the TrialExaminer's indings with respect to Perez' discharge is notwarranted.4.Withrespect toAlexandra LopezAt theinitial hearing,the Respondent's president, Berger,ivFoster v. United States,282 F.2d 222, 223 (C.A. 10),Salgado v. UnitedStates,278 F.2d 830, 831 (C.A.1);IvaIkukoToguriD'Aguino vUnitedStates,192 F.2d 338, 372 (C.A. 9);N.L.R B v. Baldwin Locomotive Works128 F.2d 39, 46 (C.A. 3).20Masso,on behalf of the Respondent,also made similar,but unsuccess-fulovertures to Somerville.IiThe Trial Examinermade it clear at the hearingthat the above doc-uments were not received on the question of compliancewith the TrialExaminer's recommended remedy in his originalDecision22 Trial Examiner'sDecision,Sec. III,A, 4, Sec.III,B, 4.testified that Alexandra Lopez was laid off because therewas a slack in work and she had previously requested alayoff from Personnel Manager Kathryn Pulaski, who re-fused to comply with the request for the reason that he(Berger) was out of the city. The Trial Examiner creditedAlexandra Lopez' uncontroverted denial that she had nevermade such a request of Pulaski. Pulaski did not appear asa witness. 3Although, in its motion to reopen the record the Respon-dent made no mention of its desire to produce Pulaski'stestimony, it produced Pulaski as a witness at the reopenedhearing to contradict Alexandra Lopez' denial that she hadasked Pulaski for a layoff slip. To prove that Pulaski wasunavailable as a witness at the time of the initial hearingwhich began on Apnl 15, 1969, and closed on April, 24,1969, Pulaski testified that she was pregnant then and gavebirth on May 7, 1969. However, the Respondent neitherrequested the Trial Examiner to postpone the hearing toenable the Respondent to produce Pulaski at a subsequentdate, nor did it make an application that her deposition betaken. Under these circumstances, the Trial Examiner ruledthat Pulaski was not unavailable within the meaning oftheBoard's remand order and rejected the profferedtestimony.24 Moreover, were Pulaski's testimony received, itwould not overcome the evidence in the case establishedthat Alexandra Lopez' discharge was unlawfully motivated.Upon the basis of the foregoing findings of fact and rul-ings, and upon the entire record in the case, the Trial Exam-iner makes the following:CONCLUSION OF LAWNo newly discovered or previously unavailable evidencewas introduced or offered pursuant to the Board's Orderreopening the record which warrants a change in the find-ings of fact, conclusions of law, or recommendations con-tamed in the Trial Examiner's Decision issued in this caseon September 22, 1969.SUPPLEMENTAL RECOMMENDATIONUpon the foregoing findings of fact and conclusions oflaw, and uponthe entirerecordin this case, the Trial Exam-iner recommends adoption of his Decision issued on Sep-tember 22, 1969, except that, in conformity with languagesince adopted by the Board, the following changes be made:1.Paragraph 2(a) of the Recommended Order to read:Offer Felix Perez and Yvette Somerville and, if the Res-pondent had not already done so, offer Manuel Lopez,Bienvenido Lopez, Alexandra Lopez, and Isabel Lopez, im-mediate and full reinstatement to their former jobs, or ifthose jobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earningsthey may have suffered by reason of their unlawful dis-charge, in the manner set forth in the section of this Deci-sion entitled"The Remedy."2.The reinstatement provision of the notice to read:WE WILL offer the employees listed belowimmediateand full reinstatement to their former jobs, or if thosejobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges, and make them whole for any loss ofearnings suffered by reason of their discharge:23 TrialExaminer'sDecision,Sec. III, A, 4.24Wisconsin Rubber ProductsCo, Inc.,160 NLRB 166, 167, In. 1.